Exhibit 10.2

 

AMENDMENT NO. 1 TO CO-PROMOTION AGREEMENT

 

This AMENDMENT NO. 1 TO CO-PROMOTION AGREEMENT (the “Amendment”) is entered into
on July 30, 2013 (the “Amendment Effective Date”), by and among Cubist
Pharmaceuticals, Inc. (“Cubist”) and Optimer Pharmaceuticals, Inc. (“Optimer”).
Cubist and Optimer may each be referred to herein individually as a “Party” and
collectively as the “Parties.” Capitalized terms used but not defined in this
Amendment have the meaning set forth in the Agreement.

 

BACKGROUND

 

Cubist and Optimer entered into a Co-Promotion Agreement dated as of April 5,
2011 (the “Agreement”).

 

Cubist and Optimer now desire to extend the Term of the Agreement for an
additional 12 months, to provide for certain quarterly, rather than annual,
payments during such extension, and to make other related changes, as set forth
in this Amendment.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.                                      Extension of Term.

 

A.                                    Section 16.1 (Term) is hereby deleted and
replaced with the following in order to extend the term of the Agreement:

 

“The term of this Agreement shall commence on the Effective Date and shall
conclude on the last day of the Third Sales Year (the “Term”), unless earlier
terminated pursuant to Section 16.2 or any other applicable provision of this
Agreement.”

 

B.                                    The following new definition of “Third
Sales Year” is hereby added to Section 1:

 

““Third Sales Year” means the period starting on the first day following the end
of the Second Sales Year (i.e. August 1, 2013), and ending on the earlier of
(a) the first anniversary of such starting date (i.e. July 31, 2014) and (b) the
effective date of termination of this Agreement pursuant to Section 16.2.1(d).”

 

C.                                    The following new subsection (d) is hereby
inserted following Section 16.2.1(c):

 

“(d)         Effective immediately, upon written notice to the other Party, in
the event the Agreement and Plan of Merger, dated as of July 30, 2013, among the
Parties and PDRS Corporation (the “Merger Agreement”) has been terminated in
accordance with its terms (the date this Agreement is

 

--------------------------------------------------------------------------------


 

Execution Version

 

terminated pursuant to this Section 16.2.1(d), the “Transaction Termination
Date.”).

 

Sales Targets and Sales Target Bonuses.

 

D.                                    Concurrently with executing this
Amendment, the Parties have entered into a side letter dated as of the Amendment
Effective Date (the “Third Sales Year Side Letter”) setting forth (a) the Sales
Target for the Third Sales Year on a Sales Quarterly basis, and (b) the Sales
Target Bonus for the Third Sales Year on a Sales Quarterly basis, in each case,
as such amounts may be amended from time to time by mutual agreement of the
Parties in writing.

 

E.                                     The definition of “Sales Target” is
hereby deleted and replaced with the following, in order to confirm that the
term “Sales Target” includes the Sales Target for the Third Sales Year as well
as the First Sales Year and Second Sales Year:

 

““Sales Target” means the target amount of Net Sales of the Product in the
Territory for each Sales Year, as set forth on a Sales Quarterly basis in a side
letter between the Parties with respect to the applicable Sales Year, as such
target amount may be amended from time to time by mutual agreement of the
Parties in writing.”

 

F.                                      Section 8.2 (Sales Target Bonuses) is
hereby amended by adding the following sentence to the end thereof in order to
provide for quarterly payments of the Sales Target Bonus during the Third Sales
Year:

 

“If Net Sales of the Product in the Territory during any Sales Quarter in the
Third Sales Year meet or exceed the Sales Target for such Sales Quarter set
forth in the Third Sales Year Side Letter (as defined in the Amendment), then
Optimer will pay to Cubist the sales bonus for such Sales Quarter set forth in
the Third Sales Year Side Letter within 15 days of the end of such Sales
Quarter; provided, however, that in the event this Agreement is terminated
pursuant to Section 16.2.1(d), then each of such Sales Target and sales bonus
for the Sales Quarter in which such termination occurs shall be deemed to be
adjusted to be equal to the product of (A) such Sales Target or sales bonus, as
the case may be, multiplied by (B) (x) the number of calendar days in such Sales
Quarter during which this Agreement was in effect prior to the Transaction
Termination Date, divided by (y) the number of calendar days in such full Sales
Quarter.  If Net Sales of the Product in the Territory during such Sales Quarter
prior to the Transaction Termination Date meet or exceed the Sales Target, as
adjusted pursuant to the immediately preceding clause, then Optimer will pay to
Cubist the sales bonus for such Sales Quarter, as adjusted pursuant to the
immediately preceding clause, within 15 days of the Transaction Termination
Date.”

 

--------------------------------------------------------------------------------


 

2.                                      Additional Sales Years. The following
provisions are adjusted to apply to all Sales Years, including the Third Sales
Year, rather than just the First Sales Year and the Second Sales Year:

 

A.                                    Section 8.1 (Service Fee) is hereby
deleted and replaced with the following:

 

“Within ten days following the Sales Program Commencement Date, Optimer will pay
to Cubist a non-refundable amount of $3,750,000 (the “Quarterly Amount Due”).
Commencing on the first day of the second Sales Quarter of the First Sales Year,
and on the first day of each subsequent Sales Quarter during the First Sales
Year and each subsequent Sales Year, Optimer will pay to Cubist a non-refundable
amount equal to the Quarterly Amount Due.”

 

B.                                    Section 8.3 (Promotion Profit Share) is
hereby deleted and replaced with the following:

 

“Within 30 days following the end of each Sales Year, Optimer will pay to Cubist
50% of Gross Profit attributable to any Net Sales in excess of the Sales Target
for such Sales Year (“Annual Gross Profit Share Amount Due”). Concurrently with
paying the Annual Gross Profit Share Amount Due, Optimer will submit to Cubist
the report required by Section 7.2.4.”

 

3.                                      Confidentiality. The existing
Section 13.4.4 is hereby renumbered to 13.4.5, the word “or” at the end of
13.4.3 is deleted, and the following new Section 13.4.4 is hereby added to the
Agreement:

 

“13.4.4   made by Optimer to a Third Party if Optimer’s board of directors
reasonably determines in good faith after consultation with its outside legal
counsel and financial advisors that an Acquisition Proposal (as defined in the
Merger Agreement) made by such Third Party either constitutes a Superior
Proposal (as defined in the Merger Agreement) or could reasonably be expected to
lead to a Superior Proposal; provided that such disclosure will be limited to a
redacted copy of the Agreement that has been approved in writing by Cubist prior
to such disclosure, which approval will not be unreasonably withheld or delayed;
or “

 

4.                                      Address Changes. The first notice
address for Optimer set forth in Section 17.4 is hereby deleted. All Notices to
Optimer under Section 17.4 will be sent only to the second address in Jersey
City, New Jersey.

 

5.                                      General.

 

A.                                    Except as amended by this Amendment, the
Agreement shall remain in full force and effect in accordance with the terms
thereof. Amendments made pursuant to this Amendment shall be effective as of the
Amendment Effective Date.

 

B.                                    This Amendment may be executed in any
number of counterparts, each of which

 

--------------------------------------------------------------------------------


 

shall be deemed an original and all of which taken together shall be deemed to
constitute one and the same instrument. An executed signature page of this
Amendment delivered by facsimile transmission or PDF shall be as effective as an
original executed signature page.

 

(The remainder of this page has been intentionally left blank. The signature
page follows.)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to the
Co-Promotion Agreement to be executed by their representatives thereunto duly
authorized as of the Amendment Effective Date.

 

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Henry A. McKinnell

 

 

 

Name: Henry A. McKinnell

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Michael W. Bonney

 

 

 

Name: Michael W. Bonney

 

 

 

Title: Chief Executive Officer

 

[Signature page to Amendment No. 1 to Co-Promotion Agreement]

 

--------------------------------------------------------------------------------